I respectfully dissent, because I do not believe appellee, Church's Fried Chicken, was entitled to summary judgment. I perceive a genuine issue of material fact, and that is whether the assault occurred within Al Howard's scope of employment, or more precisely, whether the assault occurred in the performance of duties he was employed to perform for the furtherance of the employer's business, or was an independent act generated by Howard's personal malice and vindictiveness. 53 American Jurisprudence 2d (1970) 267, Master and Servant, Section 213; Annotation, Master's Liability for Injury of One Servant by Another in Enforcing Discipline (1920), 8 A.L.R. 1432. I agree that "[t]here is no presumption that the wrongful act of the agent was the act of the principal," Finley v. Schuett (1982),8 Ohio App.3d 38, 39, but on the other hand, there is no presumption that a wilful, malicious act of an employee is beyond the scope of employment. King v. Magaw (1957), 104 Ohio App. 469. Because the incident under scrutiny started with an attempt by the supervisor to enforce the appellant's performance of her job as designated by the employer, I cannot say that the assault was beyond the supervisor's scope of employment as a matter of law. *Page 76